Citation Nr: 1722977	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 30 years, including a verified period from August 1978 to March 1994, including service in Vietnam and Southwest Asia.  Among his decorations are a Combat Infantry Badge, Bronze Star Medal, and a Vietnam Gallantry Cross. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied service connection for residuals of dental trauma.  The decision also determined that service connection for treatment purposes only was warranted.

The Veteran testified at a videoconference hearing before the undersigned in January 2017 and a transcript of that hearing is of record.

The issue of entitlement to reimbursement for dental expenses was raised by the record in the January 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that further development is necessary.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

The Veteran contends that he was hit in the mouth during a softball game, which he was playing with his unit for physical training while on active duty, which in turn killed the nerves in his front teeth (teeth #8 and #9).  He asserts that efforts to correct the problem led to porcelain crowns that changed his bite, ate away at the enamel on other teeth, and destroyed his good teeth.  To restore the deteriorated teeth, more crowns and bridges were used.  The Veteran also contends that a head injury in 1982 significantly exacerbated his dental problems after a subdural hematoma surgery was performed.  He states that he was treated with Dilantin to prevent future seizures, which inflated his gums and required dental surgery that included cutting away bone and tissue.  See statements dated in August 2004, January 2005, February 2011, and November 2013; January 2017 Board hearing transcript.  

Service treatment records (STRs) indicate that on in a service enlistment examination in April 1964, the Veteran was missing teeth numbers 2 and 31.  During service, the Veteran had various dental treatment including, fillings, root canals, crowns, and bridges.  Although STRs are silent for specific mention of dental trauma, they indicate that Veteran was seen in March 1982 with head, neck, and back trauma, and facial abrasions after a parachute jump.  Approximately six weeks later, he was hospitalized for evaluation of headaches and found to have a right subdural hematoma.  He had a surgery to drain the hematoma and was hospitalized for approximately two weeks and placed on Dilantin.  A February 1983 treatment record indicates that the Veteran was nearly seven months post-operative from surgery for the right subdural hematoma, and was nearly 10 months since the closed head injury in March 1982.  He had mild gum hypertrophy, likely secondary to Dilantin.  In a November 1993 separation examination, the Veteran was noted to be missing teeth numbers 5, 8, 9, 12, 15, 16, 19, 24, and 25, and had bridges on teeth numbers 4-6, 7-10, 11-13, and 22-27.  To date, the Veteran has not been afforded a VA dental examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is warranted to assist in determining the etiology of any current dental disorder, to include whether the in-service trauma caused the current dental disorder(s).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA dental examination to determine the current nature and likely etiology of any diagnosed dental disorders.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

Following a physical examination of the Veteran, the VA examiner should provide the following findings and opinions:

a) Identify any current dental disorders or residuals thereof.

b) For any dental disorders or residuals found, determine whether there is also bone loss (or loss of the substance of the body) of the maxilla or mandible.

c) If the answer to paragraph b) is affirmative (i.e., there is bone loss or loss of the substance of the body of the maxilla or mandible), is it at least as likely as not that this bone loss caused the identified dental disorder?

d) If the answer to paragraph c) is affirmative, is it at least as likely as not that this bone loss was caused by in-service trauma or disease, to include the 1982 in-service head trauma and/or treatment with Dilantin?

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  Readjudicate the issue.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





